                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION


JOY T. NICHOLS,                                      )
                                                     )
                      Plaintiff,                     )
                                                     )      JUDGMENT IN A CIVIL CASE
       v.                                            )
                                                     )      CASE NO. 5:18-CV-344-D
ANDREW M. SAUL, Commissioner of Social               )
Security,                                            )
                Defendant.                           )




Decision by Court.
This action came before this Court for ruling as follows.

IT IS ORDERED, ADJUDGED, AND DECREED that the court adopts the conclusions in the
M&R [D.E. 20]. The court GRANTS plaintiff's motion for judgment on the pleadings [D.E. 13],
DENIES defendant's motion for judgment on the pleadings [D.E. 20], and REMANDS the action
to the Commissioner under 42 U.S.C. § 405(g) .


This Judgment Filed and Entered on August 7, 2019, and Copies To:
Christa A. McGill                                    (via CM/ECF electronic notification)
Amanda B. Gilman                                     (via CM/ECF electronic notification)




DATE:                                        PETER A. MOORE, JR., CLERK
August 7, 2019                               (By) /s/ Nicole Sellers
                                              Deputy Clerk
